OPINION — AG — ** EXECUTIVE SESSION — DEFINITIONS — MAJORITY VOTE ** (1) THE TERMS "EXECUTIVE BOARD MEETINGS" AND "EXECUTIVE SESSION" APPEARING IN ARTICLE XIIIB, SECTION 1 OF THE OKLAHOMA CONSTITUTION MEAN MEETINGS OF THE BOARD OF REGENTS OF OKLAHOMA COLLEGES WHICH ARE CLOSED TO THE PUBLIC ** NOTE: SEE 25 Ohio St. 301 [25-301] — 25 Ohio St. 314 [25-314] (OPEN MEETING ACT) ** (2) ORDINARY MEETINGS OF THE BOARD, THAT IS, MEETING WHICH ARE NOT CLOSED TO THE PUBLIC, NEED NOT BE ORDERED BY UNANIMOUS VOTE OF THE BOARD AND THAT SAID BOARD MAY, IN ITS DISCRETION, ADOPT RULES AND REGULATIONS WHICH WILL AUTHORIZE THE PRESIDENT OF THE BOARD OR ANY MEMBER OR GROUP OF MEMBERS TO CALL SUCH ORDINARY MEETINGS. HOWEVER, WE BELIEVE THAT SAID PRESIDENT MAY NOT BE AUTHORIZED BY RULES AND REGULATIONS TO CALL "EXECUTIVE BOARD MEETINGS" OR "EXECUTIVE SESSIONS" THAT IS, MEETINGS WHICH ARE CLOSED TO THE PUBLIC, SINCE SUCH MEETINGS MUST BE ORDERED BY THE UNANIMOUS VOTE OF THE BOARD. IT IS HERE POINTED OUT THAT IN THE ABSENCE OF A RULE TO THE CONTRARY, THERE IS NO INHIBITION WHICH WILL PREVENT THE BOARD FROM MEETING IN ORDINARY SESSION AND AND THEREBY AFTER ENTERING (BY UNANIMOUS CONSENT) INTO AN "EXECUTIVE SESSION". ** NOTE: THIS CANNOT BE DONE AS OF 1977 — SEE OPEN MEETING ACT — 25 Ohio St. 301 [25-301] — 25 Ohio St. 314 [25-314] CITE: 70 Ohio St. 1916.1 [70-1916.1], 70 Ohio St. 1916.5 [70-1916.5] (GEORGE T. MONTGOMERY)